Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1, 2, 6, 8, 9, 12, and 15 are pending and rejected. Claims 16-19 are withdrawn as being drawn to a nonelected invention. Claims 3-5, 7, 10, 11, 13, 14, and 20 are cancelled. Claims 1 and 9 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim has been amended to state, “wherein microwave-radiation coupling between the first and second applicator sections while the semi-dry skinned ceramic wares travel from the first applicator section to the second applicator section”, such that it is unclear what is intended for the microwave-radiation coupling between the applicator sections. Paragraph 0034 of the instant specification indicates that a shielding member that is a perforated metallic sheet is used to reduce an amount of coupling of microwave radiation between the sections while allowing the wares to pass through, suggesting that it is desirable to reduce the coupling between the sections. For the purposes of examination, the claim is being interpreted as though reducing the microwave-radiation coupling between the sections will meet the requirements of the claim. Since none of the dependent claims remedy the clarity of claim 1 they are also rendered indefinite. Appropriate action is required without adding new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, US 2013/0224430 A1 (provided on PTO-892 of 7/31/2018) in view of Feldman, US 2013/0133220 A1, Nagao, JP S48-6335 (provided on the IDS dated 12/5/2019), Araya, US 6,706,233 B2, and Anthony, US 2013/0136866 A1.
	The following citations for Nagao, JP S48-6335 are in reference to the English translation provided on the IDS dated December 5, 2019.
	Regarding claims 1, 6, 9, and 12, Chapman teaches depositing a cement mixture over a honeycomb body and drying the cement mixture, where the cement forms an outer layer or skin (abstract and 0007-0008). They teach that the drying can be done by microwave drying (0017). They teach that the honeycomb structures are ceramic and have an outer skin having a crystalline inorganic fibrous material (0003). They teach that the cement composition can be applied onto a honeycomb body that comprises a fired ceramic material (0023), such that the layer of wet skin is applied to a fired ceramic ware or honeycomb body to provide a wet-skinned ceramic ware as required by claims 1 and 9. Therefore, Chapman teaches drying wet-skinned ceramic wares comprising wet skins applied to fired ceramic honeycomb bodies by microwave heating where the cement mixture provides the wet skin that is subsequently dried. They teach that the invention relates to honeycomb structures, and particularly to ceramic honeycomb particulate filters (0003). 
They do not teach drying the wet skinned ceramic bodies or wares using the irradiating method of instant claims 1 or 9.
Feldman teaches systems and methods for efficient microwave drying of extruded honeycomb structures (abstract). They teach that the honeycomb structures are used for a variety of applications including filters (0002). They teach that logs have an internal honeycomb structure where the logs are formed from a ceramic-based material (0029). They teach that microwave radiation is used for drying honeycomb structures where the drying is carried out in a microwave dryer that includes at least one applicator (0003). They teach that a portion of the microwave radiation introduced into a given applicator is absorbed (dissipated) in the log during the drying process where the amount of microwave power dissipated is generally proportional to the water content in the log (0003). They teach that a wet log will generally absorb more power than a dry log and that the microwave radiation that is not absorbed by the honeycomb structure is either absorbed by other materials in the applicator or reflected back to the generator and therefore does not contribute to the drying process (0003). They teach that a large amount of reflected microwave radiation can cause throughput reduction, inefficiency in the manufacturing process, and damage to the microwave radiation source (0003). Feldman further depicts conveying multiple honeycomb structures through the microwave dryer (0026 and Fig. 1), indicating that multiple honeycomb structures can be conveyed through a microwave dryer. Therefore, Feldman teaches that when drying ceramic honeycomb structures using microwaves, structures having more moisture will absorb more power and that power that is not absorbed is reflected and can cause problems in the manufacturing process.
Nagao teaches a microwave heating apparatus in which a microwave reflected wave from an oven is effectively used for preheating or slow cooling (Col. 1, lines 22-24). They teach that conventionally, a microwave sent from a microwave generator enters an oven through a main path waveguide and is absorbed by the object to be heated, and the object to be heated is heated (Col. 1, lines 25-44 and Fig. 1). They teach that a part of the microwave is absorbed by the object to be heated and the remaining microwave becomes a reflected wave which passes through the main path waveguide in the direction of arrow B, enters into a reflection path waveguide and is absorbed by a dummy load to be converted to heat (Col. 1, lines 25-44 and Fig. 1). They teach that because the microwave reflected form the oven is absorbed by the dummy load, the efficiency is low and economically disadvantageous (Col. 1, lines 25-44). They teach that in the case that the object to be heated is a material having little microwave absorption, most of the microwave from the microwave generator is absorbed by the dummy load, which has the disadvantage of great economic loss (Col. 1, lines 25-44). They teach providing a microwave heating apparatus that is efficient and economically advantageous and is suitably used for preheating and slowly cooling an object to be heated by using microwaves reflected from the main oven as a heating source for an auxiliary oven (Col. 2, lines 1-7). They teach that a microwave sent from a microwave generator enters an oven through a main path waveguide and the object to be heated in the oven is heated (Col. 2, lines 26-46 and Fig. 2-4). They teach that a part of the microwave is absorbed by the object to be heated and the remaining microwave becomes a reflected wave which passes through the main path waveguide and enters into a reflection path waveguide by a junction part, and is absorbed by a heating part provided at the end of the reflection path waveguide, and is converted to heat (Col. 2, lines 26-46 and Fig. 2-4). They teach that the heat generated by the heating part may heat the object to be heated in the auxiliary oven (Col. 2, lines 26-46 and Fig. 2-4). They teach that the object to be heated is continuously moved from the auxiliary oven to the main oven such that it is preheated in the auxiliary oven and then heat-treated in the main oven (Col. 2, lines 26-46 and Fig. 2-4). They teach that the object to be heated can be first inserted into the main oven and subjected to heat treatment, then the object to be heated is moved and inserted into an auxiliary oven to slowly cool (Col. 3, lines 20-30 and Fig. 3), such that the reflected microwave energy is used to heat after a first heat treatment. They teach that the heating can be done with no heating part as well (Col. 3, lines 31-34 and Fig. 4). Therefore, Nagao teaches heat treating an object using microwave energy in a first applicator section (13 of Fig. 3), directing a portion of the reflected microwave radiation from the first applicator section to a second application section (reflected waves from the main oven are directed to the auxiliary oven), and treating or irradiating the object in a second applicator section (17 of Fig. 3) with the reflected microwave radiation as a means of efficiently using microwave energy. Nagao teaches that a boundary wall 19 between the main oven and the auxiliary oven only needs to be partitioned by a boundary that does not allow microwaves, such as a wire mesh (Col. 2, lines 20-25). They teach that the object to be heated is continuously moved from the auxiliary oven to the main oven, where they describe movement occurring with a belt conveyor (Col. 2, lines 18-21, Col. 2, lines 41-45, and Fig. 2-4), such that when moving the objects from the main oven to the auxiliary oven they will also be expected to be moved continuously using a belt conveyor. Therefore, Nagao provides a wire mesh that blocks microwaves between the two applicators while the objects travel from the first applicator to the second so as to provide the claimed microwave-radiation coupling as discussed in the 112(b) rejection above. Alternatively, at the very least, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wire mesh between the applicators so as to block the microwaves while also allowing passage of the objects from the first applicator section to the second applicator section because for the process to work as desired the objects must be transferred between the sections and because Nagao teaches that it is desirable to use a mesh to block microwaves, where since a mesh is suitable the blocking device does not need to be solid such that by configuring the mesh to allow passage of the object while preventing passage of the microwaves it will be expected to provide the desired and predictable result of moving the objects between sections while keeping the microwave radiation in the desired sections.
From the teachings of Feldman and Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman to have microwave dried the wet skinned ceramic wares using a microwave system similar to that of Nagao having a wire mesh blocking the microwaves between the ovens/applicator sections while allowing the wares to be transferred between the sections because Feldman teaches that reflected microwaves in drying ceramic honeycomb structures similar to those of Chapman causes problems in the manufacturing process such as throughput reduction, inefficiency in the manufacturing process, and damage to the microwave radiation source and Nagao teaches that such a system using recycled reflected microwave radiation for heating is efficient and economically advantageous such that it will be expected to efficiently use the microwave power reflected from the first drying chamber to continue heating/drying the ceramic honeycomb bodies in the auxiliary chamber. Further, from the teachings of Feldman and Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao to have conveyed and treated multiple skinned ceramic wares in the process to provide more product at better throughput so that the semi-dry skinned ceramic wares or irradiated skinned ceramic wares from the first applicator section are conveyed to the second application section so as to efficiently use the microwave power by recycling the reflected power because Feldman teaches that multiple products can be conveyed between microwave ovens and Nagao teaches continuously moving the objects from the main oven to the auxiliary oven such that it will provide the desired and predictable result of conveying multiple ceramic wares between the two microwave applicators in the process of drying while also providing a plurality of products to improve the throughput of the process. 
As to continuously conveying the skinned ceramic wares, Feldman teaches conveying the logs through the applicator for drying (0006, 0026, and Fig. 1), such that multiple honeycomb structures are conveyed through the microwave dryers. Nagao further teaches that the objects are heated in a first oven and continuously moved to the auxiliary oven (Col. 2, lines 26-46). From the teachings of Feldman and Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao to have continuously conveyed multiple skinned ceramic wares in the process to provide more product at better throughput so that the semi-dry skinned ceramic wares or irradiated multiple skinned ceramic wares from the first applicator section are continuously conveyed to the second application section because Feldman and Nagao suggest continuously conveying multiple products between microwave ovens or zones having different power parameters such that it will provide the desired and predictable result of continuously conveying the ceramic wares between the two microwave applicators in the process of drying while also providing a plurality of products to improve the throughput of the process. It is noted that since the first applicator dries the wet-skinned ceramic wares, when they exit the first applicator they will have a semi-dry layer of skin cement (as Chapman teaches that the skin is a cement layer, abstract) and when they enter the second applicator it will result in further drying the semi-dry layer of skin cement as required for instant claim 9 so as to dry the ceramic wares while efficiently using the microwave power by recycling the reflected microwaves. Therefore, steps a), b), and c) are suggested to be performed while continuously conveying the skinned ceramic wares through the first applicator section, from the first applicator section to the second applicator section, and through the second applicator section.
As to the power of the first applicator and the second applicator, Feldman indicates that wet logs absorb more power than dry logs (0003). Nagao teaches reflecting the power from the main oven to the auxiliary oven as a means of slowly cooling (Col. 3, lines 20-30 and Fig. 3), from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the power used in the auxiliary oven of Nagao is less than that of the main oven because it provides less heating than the main oven so as to provide slowly cooling. Therefore, from the teachings of Feldman and Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have supplied a power P1 in the first applicator and to have used reflected power P2 in the second applicator where P1>P2 to provide drying the wet skinned wares because Feldman indicates that wet logs absorb more power than dry logs and Nagao indicates that the reflected power is less than the main power applied such that it will provide the desired and predictable result of providing more power during the drying process where it will be most efficiently used, i.e. in the first applicator, while still efficiently using the reflected power in the drying process. Therefore, in the process of Chapman in view of Feldman and Nagao the wet skinned ceramic wares comprising wet skins applied to ceramic honeycomb bodies will be irradiated with microwave radiation in the first applicator section having a power P1 to partially dry the wet skins into semi-dry skins to form a plurality of semi-dry skinned ceramic wares comprising semi-dry skins, where the power of the reflected microwave radiation P2 will be less than P1, where, as discussed above Feldman and Nagao suggest conveying multiple materials or structures through the microwave ovens providing the suggestion to treat multiple ceramic wares for increasing throughput and productivity. Further, since the process use microwaves they will inherently have a wavelength. 
As to the ratio of P2/P1, Feldman further teaches that to have an efficient microwave process, it is desirable to keep the amount of reflected microwave power within a given applicator to within an acceptable limit of threshold, e.g., less than about 20% of the output power so that the input microwave power PI that creates an amount of the reflected microwave power PR from the honeycomb structures is PR < 0.2PI (0004 and 0008). They teach that toward the end of the drying process when the logs are nearly dry and nearly ready to exit the applicator, the applicator system can reflect a large amount of microwave power and therefore to maintain the amount of reflected microwave power within an acceptable limit, the amount of microwave radiation needs to be reduced (0004). As discussed above, Feldman teaches that a wet log will absorb more power than a dry log (0003). 
From the teachings of Feldman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao so that the ratio of P2/P1 is less than 0.2 because Feldman teaches that it is desirable that the amount of power reflected is less than about 20% to stay within an acceptable threshold such that it will provide the desired and predictable result of supplying input power for drying the wet-skinned wares while also not reflecting an overly large amount of power. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman and Nagao renders the range of instant claims 1 and 9 obvious.  
As to the moisture content of the wet skinned ceramic wares, the semi-dry skinned ceramic wares, and the dried skinned ceramic wares, Feldman further teaches that each log has the moisture content MC (0008). They teach that the ceramic-based material has a moisture content MC such that logs can be microwave dried to have a moisture content MC ≤2% (0029). They teach that in an example, wet logs have a moisture content in the range of 75%<MC≤100%, partially dry logs have a moisture content in the range 25%≤MC<75%, and nearly dry logs have a moisture content in the range 5%≤MC<25%, where dry logs can have a moisture content in the range of 0%≤MC<5% (0030). They teach that their method includes arranging a plurality of first wet logs in the cavity and microwave drying the first wet logs for a first drying time at a first input microwave power to form one or more partially dry logs (0007). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have dried the wet logs having a skin moisture content ranging from 75%<MC≤100% in the first applicator so that they have a moisture content of a partially dry skin or a nearly dry skin upon leaving the applicator, i.e. 5%≤MC<75% so that upon completion of the drying in the second applicator the skin will be dry to have moisture content of 0%≤MC<5% because Feldman indicates that such a moisture content range is used for describing wet, partially dry, nearly dry, and dry logs which are similar to the structures of Chapman, i.e. honeycomb bodies formed from ceramics for use as filters such that it will provide the desired and predictable result of drying the wet skins in the first applicator so that they are partially or nearly dry and then finishing drying in the second applicator. Therefore, if the original skin moisture content ranges from greater than 75% to less than or equal to 100%, a range of 30-60% of the original moisture content will be a range of 22.5-60%, such that by drying the wet-skinned wares in the first applicator so that they are partially dry or nearly dry, i.e. having a moisture content of greater than or equal to 5% and less than 75%, the moisture range suggested by Chapman in view of Feldman and Nagao will overlap the claimed range of 30-60% of the original skin moisture. Further, a range of 10% or less of the original moisture content of an article having greater than 75% and less than or equal to 100% moisture will be less than 10% and since Chapman in view of Feldman and Nagao suggest drying the wares so that they have less than 5% and greater than or zero, their range is within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman and Nagao renders the range of instant claims 1 and 9 obvious. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chapman in view of Feldman and Nagao suggest using a range within the range of instant claims 1 and 9 their teachings anticipate the range. 
Chapman in view of Feldman and Nagao do not teach the spacing of the wet skinned ceramic wares.
	Araya teaches a method for heating a plurality of ceramic bodies by providing ceramic-forming raw materials and blending the raw materials with an effective amount of vehicle and forming aids to form a plurality of green bodies, placing each of the plurality of green bodies in proximity to an adjacent one of the plurality of green bodies such that upon heating with electromagnetic waves each green body is subject to no more than about 1.5 times the power density at the boundary than in the bulk thereof and drying the green bodies using energy in the form of electromagnetic waves (abstract). They teach that the ceramic is a honeycomb cellular cordierite body (Col. 5, lines 30-33). They teach that the manner in which the ware is placed in the dryer can affect the power distribution and their method avoids unnecessary boundary conditions within the load or between the pieces (Col. 5, lines 51-62). They teach that suitable forms of electromagnetic energy include microwave and when microwave energy is used, the distance between adjacent bodies is preferably no more than about ½ the wavelength of the microwave energy used (Col. 6, lines 19-26). They teach that this packing avoids boundary effects such as increased heating at leading and following edges of a load (Col. 6, lines 36-39).
	From the teachings of Araya, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao to have placed the plurality of wet-skinned ceramic wares so that they have a spacing between adjacent wares of no more than about ½ the wavelength of the microwave energy used, i.e. S < λ/2 because Araya teaches that such a spacing avoids boundary effects such as increased heating at leading and following edges of a load such that it is expected to provide improved microwave heating for drying the wet-skinned ceramic wares. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman, Nagao, and Araya renders the range of instant claim 7 obvious.  	 
As to the wavelength of microwave radiation used for drying, Feldman teaches using a 915 MHz bath microwave drying system (0035). Araya teaches using microwave energy applied at any frequency within the full range of commercially available microwave frequencies, such as 915 MHz and 2.45 GHz, respectfully (Col. 8, lines 29-39 and Col. 9, lines 24-35). Therefore, Feldman and Araya suggest using microwave wavelengths of about 122 mm (2.45 GHz) and about 328 mm (915 MHz), i.e. corresponding to λ=c/f, as indicated by paragraph 0040 of the instant specification. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a microwave frequency of 915 MHz or 2.45 GHz (2450 MHz) and a wavelength of either about 122 mm or about 328 mm for drying the wet skinned ceramic wares because Feldman and Araya indicate that such frequencies and wavelengths are suitable for microwave drying of ceramic bodies. Therefore, Chapman in view of Feldman, Nagao, and Araya suggest using microwave radiation having a frequency within the range of claims 6 and 12. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	Chapman in view of Feldman, Nagao, and Araya do not teach that the thickness of the skins of the wet skinned ceramic wares have a thickness TH that is less than λ/10.
	Anthony teaches a method for skinning a ceramic article such as a honeycomb filter substrate (abstract and 0004). They teach that the skinned articles, such as honeycomb filters, can have a substantially uniform skin thickness of, for example, about 0.1 to 100 millimeters, about 1 to 50 millimeters, or about 1 to 10 millimeters (0062). They teach applying the skin and then heating, cooling, drying, post-finishing, or a combination thereof, of the skinned article (0064). They teach that the wet skin cement coating can fill the thin skinning region space or gap between the chamber wall and the article (0074), indicating that the coating will be applied as a wet skin. They teach that the skinning cement adheres to the outer surface of the part to form a uniformly thin skin on the article, for example, a thickness of from about 0.1 mm to about 10 mm, from about 0.2 mm to about 5 mm, and from about 0.3 mm to about 2 mm (0080). Therefore, Anthony teaches applying a wet skin to a honeycomb ceramic body where the skin has a thickness ranging from about 0.1 mm to about 10mm.
From the teachings of Anthony, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the skin on the ceramic honeycomb body so as to have a thickness ranging from about 0.1 mm to about 10 mm because Anthony indicates that such a thickness is suitable when applying a wet skin to a honeycomb ceramic body. Therefore, the thickness of the skin on the ceramic bodies ranges from about 0.1 mm to about 10 mm where λ/10 is about 12 mm or 32 mm such that the thickness of the skin is less than λ/10. While Chapman in view of Feldman, Nagao, Araya, and Anthony do not teach that the thickness of the skin is specifically for the thickness of the wet skin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that if the thickness is in reference to the dried skin that the wet skinned thickness would at least overlap a range of less than λ/10 because λ/10 is 120 or 320 times greater than the lower limit of the thickness range suggested by Anthony (0.1 mm) such that a wet thickness used to provide a dry thickness of 0.1 mm would still be expected to be less than λ/10. Therefore, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest using a wet skin thickness and microwave wavelength that is within the claimed range (assuming the thickness is a wet skinned thickness) or at least overlaps the claimed range (assuming the thickness is a dry skinned thickness). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Regarding claim 2, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest the limitations of instant claim 1. Nagao further depicts the main oven and the auxiliary oven as being immediately adjacent to one another where the object is continuously moved from one oven to another with a boundary wall between the two (Col 2, lines 21-25, Col. 2, lines 41-45, and Fig. 3), such that the applicator sections (ovens) are immediately adjacent and are considered to together form a single applicator. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first and second applicator in the process of Chapman in view of Feldman, Nagao, Araya, and Anthony can be arranged so as to be immediately adjacent to one another in a single applicator because Nagao depicts the applicators as being immediately adjacent such that by arranging the applicators of Chapman in view of Feldman, Nagao, Araya, and Anthony in such a manner it will be expected to provide acceptable results while being capable of transferring the ceramic wares from one zone to a second zone in an efficient manner. 
Regarding claim 8, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest the limitations of instant claim 1. Nagao further teaches that the microwave radiation is provided to the first applicator section (main oven) using a main path waveguide 12 and the reflected light enters into the main path waveguide and into a reflection path waveguide 15 through a junction part 14 (Col. 2, lines 26-36 and Fig. 3). Therefore, in the process of Chapman in view of Feldman, Nagao, Araya, and Anthony the microwave radiation is provided to the first applicator section using a first microwave waveguide that is operably coupled to a second microwave waveguide through the junction and the reflected microwave radiation is captured by the first microwave waveguide and directed to the second applicator section by the second microwave waveguide.
Regarding claim 15, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest the limitations of instant claim 9. Feldman further teaches performing a drying experiment with an input microwave power of 12 kW (0036). They also teach using in input power of about 65 kW for drying (0039 and Fig. 4). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an input power ranging from 12-65 kW for drying the wet-skinned ceramic wares in the first applicator because Feldman teaches that such a power is useful for drying wet ceramic logs such that it will provide the desired and predictable result of providing a suitable power for drying the ceramic wares without causing excessive power reflectance. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, C Chapman in view of Feldman, Nagao, Araya, and Anthony suggest using an input power within the range of instant claim 15 their teachings anticipate the range.	 

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered.
Regarding Applicant’s arguments over Chapman, it is noted that Chapman teaches drying wet-skins on fired ceramic wares by microwave radiation, where the other references of Feldman and Nagao are relied upon for the suggestion of the microwave applicators and recycling the reflected radiation. 
Regarding Applicant’s arguments over Feldman teaching wet logs and not wet skins, it is noted that Feldman’s teaching that logs having more moisture absorb microwave energy better than dry logs would still apply since it is based on the moisture content of the log such that logs having wetter skins would also be expected to absorb more energy than logs having dryer skins. 
Regarding Applicant’s argument that Feldman teaches away from having a microwave applicator filled with already dried and fired ceramic honeycomb wares, it is noted that a wet-skinned or semi-dry wet skin is not considered to be a dried ceramic ware. Further, the method of Feldman is to reduce reflected radiation resulting from using a large power with a dry or nearly dry log, such that they balance the amount of moisture in the applicator to use the same power. The suggestion of Nagao is to use less power, i.e. the reflected power in a second applicator so as to recycle the radiation. Therefore, Feldman is not considered to teach away from the combination because the process of Chapman in view of Feldman and Nagao does not apply the same power to both applicators having the wet-skinned wares and the semi-dry skinned wares, the combination applies power P1 to the wet-skinned wares and the reflected power P2 to the semi-dry skinned wares where P1>P2. 
It is noted that Nagao provides the suggestion of providing reflected microwave energy from one section to another section within the microwave applicator.
Regarding Applicant’s argument that Nagao not teachings of suggesting reducing coupling of radiation between the first and second sections and allowing the wares to be conveyed, it is noted that as written the claims do not require that the coupling is reduced, as discussed in the 112(b) rejection above. Further, Nagao indicates that the boundary wall 19 is provided between the ovens where the wall only needs to block microwaves such as a wire mesh (Col. 2, lines 18-25 and Fig. 2-3). They also teach that the object is conveyed between the ovens, using methods such as conveyor belts (Col. 2, lines 18-25 and Col. 2, lines 41-45). Further, Fig. 2 and Fig. 3 depict the boundary wall 19 and arrows indicating that the object is transferred between the ovens. Therefore, the boundary wall is considered to also allow passage of the objects since Nagao describes both features in the ovens, i.e. the ability to transfer the object and the placement of the wire mesh boundary. At the very least, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a wire mesh to block the microwaves and to allow transfer of the objects between the ovens because Nagao indicates that both features are desirable and further since a mesh can be used, this indicates that the method of blocking the microwaves does not need to be solid such that by providing the mesh in a manner allowing passage of the wares is also expected to provide suitable results. 
In response to applicant's argument that the claimed method improves drying by providing rapid drying rates without inducing cracks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Specifically, the process of Chapman in view of Feldman, Nagao, Araya, and Anthony is also expected to provide the same improved results by performing the claimed process while being combined for the purposes of efficiently using reflected microwave radiation as described by Nagao and negating the need to perform a complex drying process as described by Feldman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718